DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on September 30, 2022. Claims 1-8 and 10 have been amended. Claim 9 has been canceled.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on September 30, 2022 have been fully considered but they are not persuasive. As to page 6 of Applicant’s arguments, Applicant argued that the limitation “positioning portion” and “gripping portion” should not be interpreted under 35 U.S.C 112(f) at least because the stated terms do not use generic placeholders and the sufficient structure to perform the recited function is disclosed. However the Examiner respectfully disagrees. In accordance with MPEP 2181 I.A., it reads “Note that there is no fixed list of generic placeholders that always result in 35 U.S.C 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts”. As a result, in this case, the term “portion” has been treated as generic placeholder since it does not have sufficient structure.




Drawings
The drawings are objected to because Figure 2, element 14 should be 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “positioning portion” in claim  5, “anti-rotation portion” in claim 6, and “gripping portion” in claim 10 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “portion” that is coupled with functional language “positioning”, “rotation” and “gripping” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, the corresponding structure of the “positioning portion” is interpreted to cover “the delimited wall 124”, the corresponding structure of the “anti-rotation portion” is interpreted to the bump 125 shown in Fig. 14,  and the corresponding structure of the “gripping portion” is interpreted to cover the C structure 106 shown in Fig. 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the second base", “the second valve”, and “the third base”.  There are insufficient antecedent basis for thes limitations in the claim.
Claims 2-8 and 10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 10,718,103 B2) in view of Gaida et al. (WO 2020/165002 A1).
With regard to claim 1, Johnson discloses a bathtub faucet (Fig. 1), comprising: a housing (12); a first valve (52), which is disposed in the housing (12); wherein a support portion (32) is configured within the second base (33) for engaging the second valve (16/80), wherein the support portion (32) is formed by an inner wall (inner wall of 32) extending radially inwardly from the second base (33), and wherein an third fluid guiding port (upstream of 44) is formed at the end extending from the inner wall (Fig. 11); the second valve (16/80) is received in the support portion (32) and has two switching configurations (default and open modes, see Figs. 8-13); in the first configuration, the second valve (16/80) is pressed to block the third fluid guiding port (upstream of 33) so that the fluid coming from the second fluid guiding port (41) at an upper end of the first base (Fig. 6) is switched off and guided to the third base ; in the second configuration, the second valve (16/80) is pressed to open the third fluid guiding port (upstream of 44) so that the fluid coming from the second fluid guiding port (41) at the upper end of the first base is delivered to the outlet end (44) at an upper end of the housing (12).
However, Johnson fails to disclose the first valve which is disposed in the housing in a radial direction of the housing  and configured for switching on or switching off the flow of the fluid towards its outlet ends of the first valve; a first base, which is disposed in the housing in axial direction of the housing and configured for diverting the fluid therethrough, wherein the first base comprises: first fluid guiding ports, which are disposed along the radial direction of the first base; second fluid guiding ports, which are disposed at two ends of the first base along its axial direction and are respectively communicated with the first fluid guiding port, wherein the first valve is configured to sealingly engage to the first base and communicated with the first fluid guiding ports, so that the fluid is controlled by the first valve to be communicated with the second fluid guiding port at an upper end or shut off, wherein the fluid is introduced from the second fluid guiding port at the lower end and then diverted through the first fluid guiding port.
Gaida teaches a bathtub faucet, comprising: a housing (2);  a first valve (valve assembly in Fig. 1), which is disposed in the housing (2) in a radial direction of the housing (Fig. 2) and configured for switching on or switching off the flow of the fluid towards its outlet ends (37) of the first valve; a first base (Fig. 4), which is disposed in the housing (2) in an axial direction of the housing (2) and configured for diverting the fluid therethrough, wherein the first base comprises: first fluid guiding ports (24/25), which are disposed along the radial direction of the first base (Fig. 4); second fluid guiding ports (12/13), which are disposed at two ends of the first base (Fig. 4) along its axial direction and are respectively communicated with the first fluid guiding port (24/25), wherein the first valve (valve assembly in Fig. 1) is configured to sealingly engage to the first base (Fig. 4) and communicated with the first fluid guiding ports (24/25), so that the fluid is controlled by the first valve (valve assembly in Fig. 1) to be communicated with the second fluid guiding port (12/13) at an upper end or shut off, wherein the fluid is introduced from the second fluid guiding port (12/13) at the lower end and then diverted through the first fluid guiding port (24/25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Johnson, by replacing the setup of the first valve of Johnson with the first valve assembly (1) as taught by Gaida, for the purpose of facilitating installation when the hot and cold water supply lines extend vertically parallel configuration instead of horizontally split configuration and providing the temperature adjustment knob for the user. 
With regard to claim 2, the device of Johnson as modified by Gaida discloses the invention as disclosed in the rejection of claim 1 above. Johnson in view of Gaida further discloses the housing comprises at least two outlet ends (42/44); the bathtub faucet further comprises: a second valve (16/80), which is configured for switching the flowing path so as to discharge the fluid introduced by the first valve (1of Gaida) through one of the outlet ends (37 of Gaida); a second base (33), which is disposed in the housing (12) along the axial direction of the housing and engaged to the first base (Fig. 3A), and the second base (33) is communicated with the second fluid guiding port (12/13 of Gaida) at the upper end of the first base; wherein the second valve (16/80) is disposed along the radial direction of the second base (33) and partially engaged therein (Fig. 3A).
	With regard to claim 3, the device of Johnson as modified by Gaida discloses the invention as disclosed in the rejection of claim 1 above. Gaida further discloses the first base (Fig. 4) is configured as a columnar member with a lateral recess portion (Fig. 4), and the first valve (valve assembly in Fig. 1) can be seated in the lateral recess portion (Fig. 4) and sealingly engage to water inlets and a water outlet  of the first fluid guiding port (24/25).
With regard to claim 4, the device of Johnson as modified by Gaida discloses the invention as disclosed in the rejection of claim 3 above. Gaida further discloses the water outlet (37) is configured into a ring shape (Fig. 2) and communicated with the second fluid guiding port (12/13) at the upper end of the first base (Fig. 2).
With regard to claim 5, the device of Johnson as modified by Gaida discloses the invention as disclosed in the rejection of claim 3 above. Gaida further discloses the lateral recess portion (Fig. 2) further comprises a positioning portion (Fig. 1)  which is engaged to the first valve (valve assembly in Fig. 1) so as to delimit the first valve in the lateral recess portion (Fig. 4).
With regard to claim 6, the device of Johnson as modified by Gaida discloses the invention as disclosed in the rejection of claim 1 above. Gaida further discloses an anti-rotation portion is disposed on the first base (Fig. 4) adjacent to its lower end in the radial direction, and the inner circumference surface of the housing is provided with an anti-rotation engagement, wherein the anti-rotation portion is matched with the anti-rotation engagement so as to prevent undesired rotation of the first base relative to the housing (when second rotary knob 28 is located entirely within the first rotary knob 27 and is controlled by the first rotary knob27 covers along the axial direction 3 , so that the second knob 28 is then not operable by a user.).
With regard to claim 7, the device of Johnson as modified by Gaida discloses the invention as disclosed in the rejection of claim 2 above. Johnson further discloses the second base (33) is seated on the first base (31) and engaged to the first base (Fig. 3A).

Allowable Subject Matter
Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752